Exhibit 10.26

 

EXHIBIT A



EXECUTIVE SEVERANCE AGREEMENT

 

THIS AGREEMENT is entered into this     day
of                                         , 2005 by and between Euramax
International, Inc., a Delaware corporation, and J. David Smith (“Executive”).

 

WITNESSETH

 

WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its stockholders; and

 

WHEREAS, Executive currently serves as Chairman of the Board and, pursuant to an
Employment Agreement between Executive and the Company dated as of October 1,
1999 as amended as of April 15, 2003 (collectively “the “Employment Agreement”),
serves as Chief Executive Officer and President of the Company;

 

WHEREAS, the Company recognizes that the possibility of a Change of Control may
arise and that such possibility, and the uncertainty and questions which it may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to secure Executive’s
continued services and to ensure Executive’s continued and undivided dedication
to his duties; and

 

WHEREAS, the Employment Agreement contains certain provisions relating to
payments to Executive upon a “Change of Control” as defined therein and other
matters relating to a Change of Control;

 

WHEREAS, the parties hereto desire to amend, by this Agreement and effective
upon the date hereof, the definition of “Change of Control” contained in the
Employment Agreement; and

 

WHEREAS, upon the occurrence of a Change of Control, as defined herein, the
parties hereto desire that the terms expressly provided herein relating to
Executive’s rights after a Change of Control upon certain terminations of his
employment supersede similar provisions in his Employment Agreement as provided
herein; and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

 

1.             Definitions: As used in this Agreement, the following terms shall
have the respective meanings set forth below:

 

--------------------------------------------------------------------------------


 

(a)           “Affiliate” means, with respect to any Person, any other Person
who directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person including, without
limitation, any employee of such Person, The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or other ownership interests, by contract or
otherwise, and the terms “controlled” and “controlling” have meanings
correlative thereto.

 

(b)           “Board” means the Board of Directors of the Company.

 

(c)           “Business Day” means any day other than a Saturday or Sunday or a
day on which commercial banks are required or authorized to close in New York,
New York.

 

(d)           “Cause” means (i) conviction of the Executive for a felony, a
crime involving moral turpitude (excluding in each case vehicular offenses) or
other act or willful omission involving dishonesty or fraud with respect to any
member of the Company Group, in each case, which causes material harm to the
standing and reputation of any member of the Company Group and after written
notice to Executive or (ii) other than by reason of death, Permanent Disability
or termination of employment by Executive based on the occurrence of an event
constituting Good Reason, Executive’s continued failure to perform his duties
(consistent with those duties previously performed by Executive in his capacity
as an executive officer of the Company and those of an executive officer in an
organization of similar size and structure as the Company) to the Company and/or
deliberate failure or deliberate refusal by Executive to comply with a
reasonable written directive of the Board or the Chief Executive Officer of the
Company which is consistent with the method and manner of conducting the
business of the Company as it is now being conducted, after written notice and,
if susceptible to remedy or cure is not cured or remedied and continues for
fifteen (15) Business Days after the Board has given written notice to the
Executive specifying in reasonable detail the manner in which Executive has
continued to fail to perform his duties or refused to comply with such
reasonable directive and after the Executive has been afforded an opportunity to
be heard by the Board in respect thereto. The Company must notify Executive of
any event constituting Cause within ninety (90) calendar days following the
Company’s knowledge of its existence or such event shall not constitute Cause
under this Agreement.

 

(e)           “Change of Control” means, in a single transaction or a series of
related transactions, the consummation within the term of this Agreement set
forth in Section 6 hereof, of any of the following:

 

(1)           a majority of the outstanding voting power of the Company shall
have been acquired or otherwise become beneficially owned by any Person (other
than the Existing Owner Group, Company, any other member of the Company Group,
or any Affiliate of any member of the Company Group) or any two or more Persons
acting as a partnership, limited partnership, syndicate or other group, entity
or association acting in concert for the purpose of voting, acquiring, holding
or disposing of voting stock of the Company (the “Company Voting Securities”);
or

 

2

--------------------------------------------------------------------------------


 

(2)           there shall have occurred:

 

(A)          a merger or consolidation of the Company with or into another
corporation, other than (i) a merger or consolidation with any other member of
the Company Group or (ii) a merger or consolidation in which the holders of
Company Voting Securities immediately prior to the merger as a class hold
immediately after the merger at least a majority of all outstanding voting power
of the surviving or resulting corporation or its parent; or

 

(B)           a statutory exchange of shares of one or more classes or series of
outstanding Company Voting Securities for cash, securities or other property,
other than an exchange in which the holders of Company Voting Securities
immediately prior to the exchange as a class hold immediately after the exchange
at least a majority of all outstanding voting power of the entity with which the
Company Voting Securities are being exchanged; or

 

(C)           the sale or other disposition of more than 80% of the consolidated
assets of the Company and its Subsidiaries (based on the net book value of the
consolidated assets of the Company and its Subsidiaries in the most recent
audited financial statements of the Company), in one transaction or a series of
transactions, other than a sale or disposition in which the holders of Company
Voting Securities immediately prior to the sale or disposition as a class hold
immediately after the sale or disposition at least a majority of all outstanding
voting power of the entity to which such assets of the Company are being sold.

 

Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment is terminated prior to a Change of Control, and Executive reasonably
demonstrates that such termination was at the request or suggestion of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change of Control (a “Third Party”) and a Change of Control involving
such Third Party occurs, then for all purposes of this Agreement, a “Change of
Control” shall be deemed to have occurred and the date of a Change of Control
shall mean the date immediately prior to the date of such termination of
employment. The foregoing definition of “Change of Control” hereby amends and
supersedes the definition of “Change of Control” contained in Section 1.1 of the
Employment Agreement.

 

(f)            “Company” means Euramax International, Inc., a Delaware
corporation.

 

(g)           “Company Group” means, collectively, the Company, its Subsidiaries
and their respective successors and assigns.

 

(h)           “Date of Termination” means (1) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 9, or (2) if Executive’s employment by the Company
terminates by reason of death, the date of death of Executive.

 

3

--------------------------------------------------------------------------------


 

(i)            “Existing Owner Group” means Citigroup Venture Capital Equity
Partners, L.P., the current executive officers of the Company and its
Subsidiaries and any combination of the foregoing and their Affiliates.

 

(j)            “Good Reason” means the occurrence of any of the following events
after a Change of Control, without Executive’s express written consent:

 

(1)           the assignment to Executive of any duties or responsibilities
inconsistent in any material respect with Executive’s position(s), duties,
responsibilities or status with the Company or any other member of the Company
Group immediately prior to such Change of Control (including any material
diminution of his duties, responsibilities or authority and including without
limitation, the Executive ceasing to serve as the sole Chief Executive Officer
of the Company);

 

(2)           a reduction in Executive’s rate of annual base salary or annual
bonus opportunity as in effect immediately prior to such Change of Control or
failure to promptly pay him any such compensation;

 

(3)           any requirement that Executive (i) be based anywhere more than
twenty-five (25) miles from the facility where Executive is located at the time
of the Change of Control or (ii) travel on Company business to an extent that
requires extended, overnight travel which is substantially greater than the
travel obligations of Executive immediately prior to such Change of Control; or

 

(4)           the failure of the Company or any other member of the Company
Group to continue to make available to Executive a package of benefits including
employee benefit plans, welfare benefits, fringe benefits, vacation and sick pay
plans which are substantially equivalent, in the aggregate, to those plans in
which Executive is participating immediately prior to such Change of Control.

 

Any event or condition described in this Section 1(j)(1) through (4) which
occurs prior to a Change of Control, but was at the request or suggestion of a
Third Party who effectuates a Change of Control, shall constitute Good Reason
following a Change of Control for purposes of this Agreement notwithstanding
that it occurred prior to the Change of Control, and any termination of
employment by Executive for such Good Reason in accordance with this Agreement
after the date hereof, whether prior to or after a Change of Control, shall be
deemed to have occurred during the Termination Period. An action taken in good
faith and which is remedied by the Company within fifteen (15) Business Days
after receipt of notice thereof given by Executive shall not constitute Good
Reason. Executive must provide notice of termination of employment within ninety
(90) calendar days of Executive’s knowledge of an event constituting Good Reason
or such event shall not constitute Good Reason under this Agreement.

 

(k)           “Nonqualifying Termination” means a termination of Executive’s
employment (1) by the Company for Cause, (2) by Executive for any reason other
than Good

 

4

--------------------------------------------------------------------------------


 

Reason, (3) as a result of Executive’s death, or (4) by the Company due to
Executive’s Permanent Disability.

 

(l)            “Permanent Disability” means Executive is unable to perform, in
the written opinion of a medical doctor mutually agreed to by the Company and by
the Executive or his legal representative (and if the Company and Executive are
unable to agree upon a medical doctor, a third doctor selected by the doctor
selected by the Company and the doctor selected by Executive or his legal
representative), by reason of physical or mental incapacity, his duties or
obligations under this Agreement, for a period of one hundred twenty (120)
consecutive calendar days or a total period of two hundred ten (210) calendar
days in any three hundred sixty (360) calendar day period.

 

(m)          “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a limited liability company, a trust, a
joint venture, an unincorporated organization, a governmental entity, or any
department, agency or political subdivision thereof, or any other entity.

 

(n)           “Subsidiary” means, with respect to any Person, any corporation,
partnership, association or other business entity of which (i) if a corporation,
a majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof, or (ii) if a partnership, association or other
business entity, a majority of the partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof. 
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a partnership, association or other business entity if
such Person or Persons shall be allocated a majority of partnership, association
or other business entity gains or losses or shall be or control the managing
director or general partner of such partnership, association or other business
entity.

 

(o)           “Termination Period” means the period of time beginning with a
Change of Control and ending on the second anniversary of the effective date of
such Change of Control.

 

2.             Effect of Change of Control.  If there is a Change of Control, as
defined in this Agreement, during the term of this Agreement set forth in
Section 6 hereof, (a) the Employment Agreement shall automatically be amended,
without any further action by the parties hereto, effective upon the Change of
Control to delete Sections 2.4(i), 2.5, 2.6 and 2.7 of the Employment Agreement
in their entirety and to replace those Sections with Sections 3, 4 and 14 of
this Agreement in lieu thereof, (b) the defined terms used herein, with the
definitions provided herein, will replace and supersede the defined terms and
the corresponding definitions contained in the Employment Agreement to the
extent such terms relate to the subject matter of this Agreement, (c) the
definition of “Nonqualifying Termination”, contained herein, will define those
events upon which Executive will not be entitled to the payments upon a Change
of Control in lieu of any similar provision contained in the Employment
Agreement and (d) the

 

5

--------------------------------------------------------------------------------


 

definition of “Termination Period”, contained herein, will define the period
after a Change of Control in which Executive is entitled to payments hereunder
upon certain terminations of his employment.

 

3.             Payments Upon Termination of Employment.  If during the
Termination Period the employment of Executive shall terminate, other than by
reason of a Nonqualifying Termination, and Executive agrees upon such
termination to execute a release, in the same form as attached hereto as
Exhibit A, with respect to all tort and contract claims, as well as claims
brought under all applicable federal, state or local statutes, laws, regulations
or ordinances, then the Company shall pay to Executive (or Executive’s
beneficiary or estate) within thirty (30) calendar days after the Company’s
receipt of the signed release (and upon the expiration of any revocation rights
in the release), as compensation for services rendered to the Company, a
lump-sum cash amount equal to the sum of:

 

(a)           Executive’s base salary through the Date of Termination and any
unpaid bonus for the fiscal year ending prior to the Date of Termination to the
extent not theretofore paid;

 

(b)           A pro rata portion of Executive’s annual bonus in an amount at
least equal to: (i) the greater of (A) 60% (or such higher percentage as shall
then be applicable to Executive pursuant to the Euramax Incentive Bonus Plan
(such plan being the “Bonus Plan” and such higher percentage being the “Higher
Percentage”) for the fiscal year in which the Change of Control occurs) of
Executive’s annualized base salary for the fiscal year in which the Change of
Control occurs, and (B) 60% (or such Higher Percentage for the fiscal year in
which the Date of Termination occurs) of Executive’s annualized base salary for
the fiscal year in which Executive’s Date of Termination occurs, in either case,
multiplied by (ii) a fraction, the numerator of which is the number of calendar
days in the fiscal year in which the Date of Termination occurs through the Date
of Termination and the denominator of which is three hundred sixty-five (365);

 

(c)           Any accrued vacation pay to the extent not theretofore paid;

 

(d)           Three times Executive’s annualized rate of base salary in effect
30 days prior to the Date of Termination (disregarding any change therein which
constitutes Good Reason hereunder); and

 

(e)           Three times 60% of Executive’s annualized base salary for the
fiscal year in which Executive’s Date of Termination occurs (disregarding any
change therein which constitutes Good Reason hereunder).

 

Any amount paid pursuant to Section 2 shall be in lieu of any other amount of
severance relating to salary or bonus continuation to be received by Executive
upon termination of employment of Executive under the Employment Agreement or
under any severance plan or policy of the Company during the Termination Period.
After the Termination Period, if Executive’s employment is terminated by the
Company without Cause or by the Executive for

 

6

--------------------------------------------------------------------------------


 

Good Reason, the Executive shall be entitled to receive the greater of (a) all
amounts to which he would be entitled under Section 2.4(e) of his Employment
Agreement and (b) severance amounts in accordance with whatever severance plans
and policies that the Company or the surviving entity after the Change of
Control has in place for similarly situated employees on the Date of
Termination, giving full service credit under all such plans for the period
prior to the Change of Control during which Executive was employed by the
Company. Nothing contained in this Agreement shall in any way reduce or modify
the Executive’s rights and payments under Executive’s Supplemental Executive
Retirement Plan dated April 15, 2003 (the “SERP”) and no payment pursuant to the
SERP shall reduce the benefits hereunder.

 

4.             Certain Additional Payments and Benefits to be provided by the
Company.

 

(a)           Excess Parachute Payment.  If any payments to be received by the
Executive, including payments under this Agreement, either alone or in
conjunction with any other payments or benefits made available to the Executive
in connection with the termination of the Executive’s employment or a Change of
Control of the Company result in Executive’s incurring the tax (the “Excise
Tax”) imposed by Section 4999 of the Internal Revenue Code of 1986 (the “Code”)
on “excess parachute payments” within the meaning of Section 280G(b)(l) of the
Code, the Company will pay to Executive an additional amount (the “Gross Up
Payment”) necessary to reimburse Executive on an after-tax basis (including
FICA, excise taxes, interest and penalties) for the Excise Tax.  In determining
the amount of the Gross Up Payment, Executive will be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation in the
calendar year in which the Gross Up Payment is to be made and state and local
income taxes at the highest marginal rates of taxation in the state and locality
of Executive’s residence on the Date of Termination, net of the maximum
reduction in federal income taxes that could be obtained from deduction of such
state and local taxes.

 

(b)           The Executive agrees that he will not report any payments received
from the Company following a Change of Control to the IRS as being subject to
the Excise Tax; provided that, if Executive receives and provides to the Company
a written opinion from Executive’s tax counsel or from an accounting firm
reasonably acceptable to the Company that it is reasonably likely that Executive
will be subject to the Excise Tax or a penalty as a result of reporting such
payments on such basis, the Company shall within 30 days after the receipt of
such opinion, either (i) promptly pay the amount of the Excise Tax and the
Gross-Up Payment as provided in Section 4(a) hereof prior to the time such
Excise Tax is due to Executive, which Excise Tax amount Executive covenants to
pay to the IRS within 10 days after Executive’s receipt thereof from the Company
or (ii) provide Executive with an opinion effective as of the time of
Executive’s filing of his return relating to such payments, addressed to
Executive from a tax advisor or counsel reasonably acceptable to Executive,
which provides that there is a reasonable basis as defined in Treasury
Regulation Section 1.6662-3(b)(3) for reporting the payments received by
Executive from the Company following a Change of Control to the IRS as not being
subject to the Excise Tax.  If the IRS challenges Executive’s position that the
payments are not subject to the Excise Tax, the Company has the right, in its
sole discretion and at its sole expense and with the Executive’s co-operation,
to defend that position and negotiate, dispute or

 

7

--------------------------------------------------------------------------------


 

litigate with the IRS in whatever forums the Company considers appropriate.  Any
Gross-Up Payment will only be made when such dispute is finally resolved or
determined by final non-appealable authority.

 

(c)           In addition, for a period of three years following the Date of
Termination, the Company will provide Executive and his qualified beneficiaries,
as defined in Section 4980B(g)(1)(A) of the Internal Revenue Code, continued
coverage under all insurance plans of the Company, including, without
limitation, all medical insurance and other health plans, life insurance and
disability insurance plans of the Company (the “Continued Benefits”) in which
Executive or his qualified beneficiaries were a participant immediately prior to
the Date of Termination or successor plans thereto, subject to the timely
payment (inclusive of an extra thirty (30) day grace period with notice) by
Executive of all premiums, contributions and other co-payments required to be
paid during such period by senior executives of the Company under the terms of
such plans in effect from time to time.

 

5.             Withholding Taxes.  The Company may withhold from all payments
due to Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.

 

6.             Term of Agreement.  This Agreement shall be effective on the date
hereof and shall continue in effect until the first anniversary of the date
hereof; provided, however, if on the first anniversary of the date hereof, the
Company or its shareholders are party to a definitive agreement the consummation
of which would result in a Change of Control, the term of this Agreement shall
be automatically extended through the consummation of such Change of Control or
its earlier abandonment or termination. This Agreement shall continue in effect
for a period of twenty-four (24) months after a Change of Control, if such
Change of Control shall have occurred during the term of this Agreement provided
above.  Notwithstanding anything in this Section 6 to the contrary, this
Agreement shall terminate if Executive or the Company terminates Executive’s
employment prior to a Change of Control, except as provided in the last
paragraph of Section 1(e) or the last paragraph of Section 1(j).

 

7.             Termination of Agreement.  This Agreement shall be effective on
the date hereof and shall continue until the first to occur of (a) termination
of Executive’s employment with the Company prior to a Change of Control (except
if such termination is pursuant to the last paragraph of Section 1(e) or the
last paragraph of Section 1(j) hereof), (b) a Nonqualifying Termination, (c) the
end of the Termination Period, or (d) expiration in accordance with Section 6.
If this Agreement is terminated or expires pursuant to this Section 7, the
Employment Agreement, except as otherwise amended in occurrence with the terms
of the Employment Agreement, shall remain in full force and effect and unchanged
by this Agreement.

 

8.             Successors: Binding Agreement.

 

(a)           This Agreement shall not be terminated by any merger,
consolidation, share exchange or similar form of corporate reorganization of the
Company or any such type of transaction involving the Company or any other
member of the Company Group (a “Business

 

8

--------------------------------------------------------------------------------


 

Combination”). In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the surviving or resulting corporation or the
Person to which such assets are transferred (the “Surviving Company”) and such
Surviving Company shall be treated as the Company hereunder.

 

(b)           This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If Executive shall die
and, under the terms of this Agreement, any payment would be required to
Executive hereunder, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to such Person or Persons
appointed in writing by Executive to receive such amounts or, if no Person is so
appointed, to Executive’s estate.

 

9.             Notice.

 

(a)           For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) Business Days after
deposit in the United States mail, certified and return receipt requested,
postage prepaid, addressed as follows:

 

If to the Executive:

At the last known address shown in the Company’s

 

personnel records

 

 

If to the Company:

Euramax International, Inc.

 

5445 Triangle Parkway

 

Suite 350

 

Norcross, Georgia 30092

 

ATTN: Corporate Secretary

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(b)           A written notice of Executive’s Date of Termination by the Company
or Executive, as the case may be, to the other, shall (1) indicate the specific
termination provision in this Agreement relied upon, (2) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (3) specify the termination date.  The failure by Executive or
the Company to set forth in such notice any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstances in enforcing Executive’s or the Company’s
rights hereunder.

 

10.           Full Settlement.  Payment by the Company of its obligations
hereunder and performance of the Company’s other obligations hereunder shall be
in lieu and in full settlement of all other severance obligations to Executive
under any severance or employment agreement

 

9

--------------------------------------------------------------------------------


 

between the Executive and any member of the Company Group, excluding any
payments to which Executive is entitled under the Company’s Supplemental
Executive Retirement Plan, dated April 15, 2003, the Company’s Supplemental
Executive Retirement Plan dated December 31, 2004 and other benefits
specifically provided by the Company to Executive contingent upon a Change of
Control, if any, as approved by the Board.  In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement
and such amounts shall not be reduced whether or not Executive obtains other
employment and shall not be reduced by offset against any amount claimed to be
owed by the Executive to the Company.

 

11.           Governing Law, Validity.  The interpretation, construction and
performance of this agreement shall be governed by and construed and enforced in
accordance with the internal laws of the state of Delaware without regard to the
principle of conflicts of laws.  The invalidity or unenforceability of any
provision of this agreement shall not affect the validity or enforceability of
any other provision of this agreement, which other provisions shall remain in
full force and effect.

 

12.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

13.           Miscellaneous.  No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company.  No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.  Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder
shall not be deemed to be a waiver of such provision or right or any other
provision or right of this Agreement.  Except as otherwise specifically provided
herein, the rights of, and benefits payable to, Executive, Executive’s estate or
Executive’s beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, Executive, Executive’s estate or Executive’s
beneficiaries under any other employee benefit plan or compensation program of
the Company.

 

14.           Confidential Information.  Executive hereby agrees that, if there
is a Change of Control and Executive’s employment with the Company is terminated
for any reason other than a Nonqualifying Termination either prior to the Change
of Control pursuant to the last paragraph of Section 1(e) or the last paragraph
of Section 1(j) hereof or after the Change of Control during the Termination
Period, Executive agrees that he will not disclose any Confidential Information
of the Company, its Subsidiaries and/or Affiliates that came into his knowledge
during his employment by the Company without the prior written consent of the
Company. “Confidential Information” means any data or information that the
Company treats as confidential, that is

 

10

--------------------------------------------------------------------------------


 

valuable to the Company and that is not known to the public or to vendors or to
competitors of the Company, its Subsidiaries or Affiliates.

 

15.           Required Approval.  The obligations of the Company hereunder are
contingent upon approval of this Agreement by more than 75% of the voting power
of the Company’s outstanding stock (as determined under
Section 280G(b)(5)(B)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury Regulations promulgated under Code Section 280G),
which approval the Company shall obtain prior to the execution of a binding
contract for a merger or other transaction which would result in a Change of
Control. The Executive and the Company acknowledge that in seeking such
approval, they will use their best efforts to satisfy the requirements of Code
Section 28OG(b)(5)(A)(ii) and the Treasury Regulations promulgated under Code
Section 280G.

 

16.           Scope of Agreement.  Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive’s employment with the Company shall terminate prior to a Change
of Control, Executive shall have no further rights under this Agreement (except
if such termination is pursuant to the last paragraph of Section 1(e) or the
last paragraph of Section 1(j) hereof); provided, however, that any termination
of Executive’s employment during the Termination Period shall be subject to all
of the provisions of this Agreement.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and Executive has executed this Agreement
as of the day and year first above written.

 

EURAMAX INTERNATIONAL, INC.

 

EXECUTIVE:

 

 

 

 

 

 

By:

 

 

 

 

 

 

J. David Smith

 

 

 

Title:

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A - RELEASE

 

THIS RELEASE (the “Release”) is entered into by and between [insert name of
employer] (the “Company’) and                           (“Employee”), a resident
of the state and country of                            .

 

WITNESSETH

 

Employee and the Company are terminating their employment relationship,
effective            ,            , and desire to settle fully and finally all
differences between them that may arise out of or relate to Employee’s
employment with the Company and all other claims Employee has or may have
through the Effective Date of this Release; and

 

NOW, THEREFORE, in consideration of this recital, the agreements, warranties,
and representations contained herein and other good and valuable consideration,
the receipt, adequacy and sufficiency of which is hereby acknowledged, the
parties to this Release hereby agree as follows:

 

1.             Execution.  Employee represents and warrants that he or she is
competent to enter into this Release, is relying on independent judgment and the
opportunity to seek the advice of legal counsel, and has not been influenced in
making this Release by any representations made by or on behalf of the Company.

 

2.             Specific Consideration.  In exchange for the release provided
hereunder and other good and valuable consideration, and upon the execution of
this Release, Employee shall be paid in accordance with that certain Executive
Severance Agreement between Employee and the Company (or the Company’s
predecessor) dated                  , 2005 (“Severance Agreement”), which
payment includes all amounts, if any, which are owed to Employee pursuant to any
agreement, plan or policy of the Company arising from a “Change of Control” of
the Company, as defined in the Severance Agreement, if such amount has not been
previously paid to Employee.

 

Employee agrees that no further amount is or shall be due or claimed to be due
from the Company and/or from any other person or entity released in paragraph 3
below except for any post-termination payment amounts owed to Employee pursuant
to employee benefit plans qualified under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), pursuant to the applicable
requirements of Part 6 of Subtitle B of Title I of ERISA and Section 4980B of
the Internal Revenue Code of 1986, as amended (“COBRA”), or any payments to or
rights of Employee hereunder or under the Employee’s Supplemental Executive
Retirement Plan dated April 15, 2003, the Employee’s Supplemental Executive
Retirement Plan dated December 31, 2004, the 1999 Phantom Stock Plan, the
Euramax International, Inc. 2003 Equity Compensation Plan (the “Equity Plan”)
(or underlying agreements), the Restricted Stock Agreement pursuant to the
Equity Plan, the Euramax International, Inc. 2005 Retention Bonus Program or any
shareholder agreement relating to Euramax International, Inc. to which

 

--------------------------------------------------------------------------------


 

Employee is a party or any rights Employee may have pursuant to any
indemnification provided by Euramax International, Inc. (such payments or rights
set forth in this paragraph, collectively, the “Surviving Obligations”)

 

3.             Release.  In consideration of the payment provided for in
paragraph 2 above and other good and valuable consideration, the receipt,
adequacy, and sufficiency of which are hereby acknowledged, Employee and his or
her heirs, executors, administrators, agents, assigns, and any other
representative or entity acting on his, her or their behalf; do hereby now and
forever unconditionally release, discharge, acquit and hold harmless the Company
[and Euramax International, Inc. (“Parent”),] and any of their affiliates or
related companies, and any and all of their employees, directors, officers,
shareholders, agents, administrators, assigns, and any other representative or
entity acting on their behalf (collectively the “Released Parties”), from any
and all claims, rights, demands, actions, suits, damages, losses, expenses,
liabilities, indebtedness, and causes of action, of whatever kind or nature that
existed from the beginning of time through the date he or she executes this
Release, regardless of whether known or unknown, and regardless of whether
asserted by Employee to date, other than any rights under the Surviving
Obligations.

 

4.             Enforcement.  In the event of a default or breach of this
Release, each party may pursue whatever legal or equitable remedies that may be
available to such party to seek judicial enforcement of this Release, whether by
injunction, specific performance, an action for damages or otherwise.

 

5.             Jurisdiction.  The laws of the State of Delaware shall govern
this Release, unless pre-empted by any applicable federal law.

 

6.             General.  This Release may be signed in counterparts with the
same force and effect as if signed in a single document.  No provision of this
Release may be modified or waived except by a written agreement signed by each
of the parties hereto.  This Release contains the entire agreement of the
parties, and supersedes any and all prior or contemporaneous understandings,
agreements, representations and/or promises, whether oral or written, which are
not expressly set forth herein or expressly referred to herein.

 

7.             OWBPA Rights.  Employee is advised to seek legal counsel
regarding the terms of this Release.  Employee acknowledges that he or she has
either sought legal counsel or has consciously decided not to seek legal counsel
regarding the terms and effect of this Release. Employee acknowledges that this
Release releases only those claims which exist as of the date he or she executes
this Release.

 

(a)           Employee acknowledges that he or she make take up to a period of
forty-five (45) days from the date of receipt of this Release within which to
consider and sign this Release, but he or she may also choose to sign and return
it earlier.

 

(b)           Employee acknowledges that he or she will have seven (7) days from
the date of signing this Release to revoke the Release in writing in its
entirety (“Revocation Period”).

 

2

--------------------------------------------------------------------------------


 

Employee acknowledges that the Release will not become effective or enforceable
until the Revocation Period has expired.  In the event the Employee chooses to
revoke this Release, within the Revocation Period, he or she will:

 

(i)            Revoke the entire Release in a signed writing, delivered to the
following person on or before the seventh (7th) day after he or she executed the
Release:

 

 

 

 

(ii)           Forfeit all severance payments rights that are contemplated by
this Release.

 

(c)           The Effective Date of this Release shall be the eighth (8th) day
after the date Employee signs the Release, assuming the Employee has not
properly revoked the Release in writing within the Revocation Period.

 

(d)           Employee acknowledges receipt, in Schedule 1 attached hereto, of a
list of job titles and ages of all employees of the Company and of all entities
controlled by or under common control with the Company who were selected for
participation in the employment termination program (as such term is entitled in
29 USC §626(f)(1)(F)(ii)) in which Employee participates and a list of job
titles and ages of all such employees in the same job classification(s) as such
participants but who were not selected for such participation.

 

(e)           Employee expressly acknowledges that the payments and the other
consideration that he or she is receiving under the Release constitute material
consideration for his or her execution of this Release, and represent valuable
consideration to which he or she would not otherwise be entitled.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Release on the date set
forth below.

 

 

EMPLOYEE:

Subscribed before me this the

 

         day of                   ,          

 

 

 

Signature of Employee

 

 

 

 

 

 

Notary Public

Printed Name of Employee

 

 

My commission expires:

Date:

 

 

 

 

 

 

 

 

[Insert Name of Employer]

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

4

--------------------------------------------------------------------------------


 

 

Schedule 1

 

 

 

Participants

 

 

Job Title

 

Ages

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non Participants

 

 

Job Title

 

Ages

 

 

 

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------